Citation Nr: 1828088	
Decision Date: 05/08/18    Archive Date: 05/18/18

DOCKET NO.  14-38 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a right foot condition.

2. Entitlement to service connection for stress fracture left 3rd metatarsal, resolved (claimed as left foot condition).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R.A. Elliott II, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2005 to May 2009 and is in receipt of the Combat Action Ribbon. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

The Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge in December 2017.  A transcript of those proceedings is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

A remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).

An examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in- service event, injury or disease," or that a disease, manifested in accordance with presumptive service connection regulations, occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  McClendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran has a current diagnosis of right foot hallux rigidis, hallux limitus, and a fracture of the fibular sesamoid.  With respect to his left foot, he has been diagnosed as having a minimal dorsal spur of the first metatarsal head and mild metatarsus adductus.  There is also mild narrowing of the first MTP joint in both feet.  

The Veteran's service treatment records show that he suffered a nondisplaced fracture of the distal diaphysis of the third metatarsal of the left foot in July 2005.  He has also reported that he incurred his foot conditions as a result of carrying heavy artillery for long distances on a regular basis, and his report is consistent with the circumstances of his service.  See 38 U.S.C. § 1154(b).  Accordingly, the Board finds that the McClendon criteria are satisfied and the Veteran should be afforded a right foot examination to determine the etiology of his current right foot disability. 

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete VA treatment records, dated since April 2011.

2. Obtain the Veteran's complete treatment records from Shelley Hogue, DPM, at Restoration Foot and Ankle, dated since January 2018.

3.  Then, arrange for an appropriate VA examination of the Veteran's feet.  The claims file should be provided to, and reviewed by the examiner.  All indicated tests and studies, to include x-rays, should be conducted. 

The examiner must identify all current left and right foot disorders found to be present since November 2012, i.e., hallux rigidis, hallux limitus, and a fracture of the fibular sesamoid of the right foot; minimal dorsal spur of the first metatarsal head and mild metatarsus adductus of the left foot.  In so doing, the examiner must consider the Veteran's treatment records from Shelley Hogue, DPM.

The examiner must also explain the significance of the findings of mild narrowing of the first MTP joint in both feet, as reported by Shelley Hogue, DPM, in January 2018.  

As to EACH diagnosed foot disorder found to be present at any time since November 2012, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that it had its clinical onset during service or is related to any incident of service, to include the nondisplaced fracture of the distal diaphysis of the third metatarsal of the Veteran's left foot in July 2005 and/or the performance of his duties which involved carrying heavy artillery for long distances (10 to 20-mile hikes on rough terrain in combat boots) on a regular basis.

All opinions should be supported with a medical explanation or rationale.

3. Finally, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, issue a supplemental statement of the case.  Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




